    Case 17-31432-sgj11 Doc 1442 Filed 12/17/18             Entered 12/17/18 13:18:17        Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 17, 2018
______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                    §
     In re:                                         §   Chapter 11
                                                    §
     ADPT DFW Holdings LLC, et al.,                 §   Case No. 17-31432
                                                    §
                                     Debtors.       §   Jointly Administered under
                                                    §   Case No. 17-31432


                  ORDER GRANTING LITIGATION TRUST’S FOURTEENTH
              OMNIBUS OBJECTION TO DUPLICATE OR MULTI-DEBTOR CLAIMS

                       The Court considered the Litigation Trust’s Fourteenth Omnibus Objection to

     Duplicate or Multi-Debtor Claims [Docket No. 1403] (the “Objection”) filed by the Adeptus

     Litigation Trust (the “Trust”) pursuant to which the Trust seeks to disallow certain Duplicate

     Claims because, in each instance, the proof of claim duplicates one or more other proofs of claim

     asserted by the same creditor against the same or multiple Debtors; the Court having reviewed

     the Objection and finding that (a) the Court has jurisdiction over this matter pursuant to 28

     U.S.C. §§ 157 and 1334, (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2),

     (c) notice of the Objection and of the hearing on the Objection was sufficient under the


     DOCS_SF:98403.1 13046/001
Case 17-31432-sgj11 Doc 1442 Filed 12/17/18                 Entered 12/17/18 13:18:17        Page 2 of 6



circumstances and in full compliance with the requirements of the Bankruptcy Code, the

Bankruptcy Rules and the Local Rules, and (d) that good cause appears for the relief requested, it

is therefore HEREBY ORDERED THAT:

                  1.        The Objection is SUSTAINED.

                  2.        Each of the Duplicate Claims identified on Exhibit 1 attached hereto is

disallowed and expunged in its entirety pursuant to section 502(b) of the Bankruptcy Code.

                  3.        Nothing in this Order shall affect the claims listed under the “Surviving

Claim No.” column identified on Exhibit 1. The Trust reserves its right to object to such

surviving claims, and the claimants reserve their right to defend such surviving claims.

                  4.        The Trust, or the claims agent, Epiq Bankruptcy Solutions, LLC, as

applicable, is authorized to update the Claims Register in these cases to reflect the relief granted

in this Order.

                  5.        The Order shall be immediately effective and enforceable upon its entry.

                  6.        This Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

                  7.        Each of the Duplicate Claims and the objections by the Trust to such

Duplicate Claims, constitutes a separate contested matter as contemplated by Bankruptcy Rule

9014. This Order shall be deemed a separate Order with respect to each of the Duplicate Claims.

                                        ### END OF ORDER ###




                                                      1
DOCS_SF:98403.1 13046/001
Case 17-31432-sgj11 Doc 1442 Filed 12/17/18   Entered 12/17/18 13:18:17   Page 3 of 6



                                    EXHIBIT 1

                                 Duplicate Claims




DOCS_SF:98403.1 13046/001
   Case 17-31432-sgj11 Doc 1442 Filed 12/17/18                Entered 12/17/18 13:18:17       Page 4 of 6



                                               Duplicate Claims

                                                                          CLAIM        DUPLICATE  SURVIVING 
CLAIMANT                 DEBTOR NAME 
                                                                          DATE         CLAIM NO.  CLAIM NO. 
SCOTT, GREGORY W.        Marrero Medical Center LLC                       6/30/2017       1136      1119
SCOTT, GREGORY W.        Austin Brodie Medical Center LLC                 6/30/2017       1137      1119 
SCOTT, GREGORY W.        Adeptus Health Management LLC                    6/30/2017       1138      1119 
SCOTT, GREGORY W.        Baytown Medical Center LLC                       6/30/2017       1139      1119 
SCOTT, GREGORY W.        Meadowbrook Heights Medical Center LLC           6/30/2017       1140      1119 
SCOTT, GREGORY W.        Medical Center of Crosby Lynchburg LLC           6/30/2017       1141      1119 
SCOTT, GREGORY W.        Bella Terra Medical Center LLC                   6/30/2017       1142      1119 
SCOTT, GREGORY W.        Roy Richard Medical Center LLC                   6/30/2017       1143      1119 
SCOTT, GREGORY W.        Adeptus Health Phoenix Holdings LLC              6/30/2017       1144      1119 
SCOTT, GREGORY W.        Medical Center of Spring Rayford Richards LLC    6/30/2017       1145      1119 
SCOTT, GREGORY W.        San Antonio Nacogdoches Medical Center LLC       6/30/2017       1146      1119 
SCOTT, GREGORY W.        Four Points Medical Center LLC                   6/30/2017       1147      1119 
SCOTT, GREGORY W.        Mesa Tierra Medical Center LLC                   6/30/2017       1148      1119 
SCOTT, GREGORY W.        Adeptus Health Ventures LLC                      6/30/2017       1149      1119 
SCOTT, GREGORY W.        San Tan Valley Medical Center LLC                6/30/2017       1150      1119 
SCOTT, GREGORY W.        Bender's Landing Medical Center LLC              6/30/2017       1151      1119 
SCOTT, GREGORY W.        Friendswood Medical Center LLC                   6/30/2017       1152      1119 
SCOTT, GREGORY W.        Midlothian Medical Center LLC                    6/30/2017       1153      1119 
SCOTT, GREGORY W.        ADPT Columbus Holdings LLC                       6/30/2017       1154      1119 
SCOTT, GREGORY W.        Seguin Foster Medical Center LLC                 6/30/2017       1155      1119 
SCOTT, GREGORY W.        Mountain Park Ranch Medical Center LLC           6/30/2017       1156      1119 
SCOTT, GREGORY W.        FTH Houston Partners LLC                         6/30/2017       1157      1119 
SCOTT, GREGORY W.        Blacklick Woods Medical Center LLC               6/30/2017       1158      1119 
SCOTT, GREGORY W.        Sienna Plantation Medical Center LLC             6/30/2017       1159      1119 
SCOTT, GREGORY W.        Garland Centerville Medical Center LLC           6/30/2017       1160      1119 
SCOTT, GREGORY W.        National Medical Professionals of Arizona LLC    6/30/2017       1161      1119 
SCOTT, GREGORY W.        ADPT Houston Holdings LLC                        6/30/2017       1162      1119 
SCOTT, GREGORY W.        South Bend Medical Center LLC                    6/30/2017       1163      1119 
SCOTT, GREGORY W.        Gilbert Medical Center LLC                       6/30/2017       1164      1119 
SCOTT, GREGORY W.        Briar Forest‐Eldridge Medical Center LLC         6/30/2017       1165      1119 
SCOTT, GREGORY W.        National Medical Professionals of Ohio LLC       6/30/2017       1166      1119 
SCOTT, GREGORY W.        South Carrier Medical Center LLC                 6/30/2017       1167      1119 
SCOTT, GREGORY W.        Gleannloch Farms Medical Center LLC              6/30/2017       1168      1119 
SCOTT, GREGORY W.        ADPT New Orleans Holdings LLC                    6/30/2017       1169      1119 
SCOTT, GREGORY W.        South Green Oaks Medical Center LLC              6/30/2017       1170      1119 
SCOTT, GREGORY W.        Broad Wagoner Medical Center LLC                 6/30/2017       1171      1119 
SCOTT, GREGORY W.        Glendale Medical Center LLC                      6/30/2017       1172      1119 
SCOTT, GREGORY W.        Goodyear Medical Center LLC                      6/30/2017       1173      1119 

    DOCS_SF:98403.1 13046/001
   Case 17-31432-sgj11 Doc 1442 Filed 12/17/18               Entered 12/17/18 13:18:17    Page 5 of 6



                                                                      CLAIM        DUPLICATE  SURVIVING 
CLAIMANT                 DEBTOR NAME 
                                                                      DATE         CLAIM NO.  CLAIM NO. 
SCOTT, GREGORY W.        Spanish Oaks Medical Center LLC              6/30/2017       1174      1119 
SCOTT, GREGORY W.        Greenville Stacy Medical Center LLC          6/30/2017       1175      1119 
SCOTT, GREGORY W.        ADPT New Orleans Management LLC              6/30/2017       1176      1119 
SCOTT, GREGORY W.        Brushy Creek Medical Center LLC              6/30/2017       1177      1119 
SCOTT, GREGORY W.        Spring 2920 Medical Center LLC               6/30/2017       1178      1119 
SCOTT, GREGORY W.        Guadalupe River Medical Center LLC           6/30/2017       1179      1119 
SCOTT, GREGORY W.        ADPT‐AZ MPT Holdings LLC                     6/30/2017       1180      1119 
SCOTT, GREGORY W.        Camelback 83rd Medical Center LLC            6/30/2017       1181      1119 
SCOTT, GREGORY W.        Hampden Tower Medical Center LLC             6/30/2017       1182      1119 
SCOTT, GREGORY W.        Spring Green Medical Center LLC              6/30/2017       1183      1119 
SCOTT, GREGORY W.        Helotes Medical Center LLC                   6/30/2017       1184      1119 
SCOTT, GREGORY W.        ADPT‐AZ RE Holdings LLC                      6/30/2017       1185      1119 
SCOTT, GREGORY W.        SSH Medical Center LLC                       6/30/2017       1186      1119 
SCOTT, GREGORY W.        Hilliard Medical Center LLC                  6/30/2017       1187      1119 
SCOTT, GREGORY W.        Cedar Park Lakeline Medical Center LLC       6/30/2017       1188      1119 
SCOTT, GREGORY W.        Sterling Ridge Medical Center II LLC         6/30/2017       1189      1119 
SCOTT, GREGORY W.        Houston 9520 Jones Medical Center LLC        6/30/2017       1190      1119 
SCOTT, GREGORY W.        ADPT‐CO MPT Holdings LLC                     6/30/2017       1191      1119 
SCOTT, GREGORY W.        Centennial Medical Center LLC                6/30/2017       1192      1119 
SCOTT, GREGORY W.        New Orleans East Medical Center LLC          6/30/2017       1193      1119 
SCOTT, GREGORY W.        Houston FM 1960 Medical Center LLC           6/30/2017       1194      1119 
SCOTT, GREGORY W.        ADPT‐CO RE Holdings LLC                      6/30/2017       1195      1119 
SCOTT, GREGORY W.        Sterling Ridge Medical Center LLC            6/30/2017       1196      1119 
SCOTT, GREGORY W.        Katy ER Center LLC                           6/30/2017       1197      1119 
SCOTT, GREGORY W.        Summerwood Medical Center LLC                6/30/2017       1198      1119 
SCOTT, GREGORY W.        Center Street DP Medical Center LLC          6/30/2017       1199      1119 
SCOTT, GREGORY W.        Keller Medical Center LLC                    6/30/2017       1200      1119 
SCOTT, GREGORY W.        Surprise Medical Center LLC                  6/30/2017       1201      1119 
SCOTT, GREGORY W.        ADPT‐Columbus MPT Holdings LLC               6/30/2017       1202      1119 
SCOTT, GREGORY W.        Kingwood Medical Center LLC                  6/30/2017       1203      1119 
SCOTT, GREGORY W.        Chandler Germann Medical Center LLC          6/30/2017       1204      1119 
SCOTT, GREGORY W.        SW Chandler Medical Center LLC               6/30/2017       1205      1119 
SCOTT, GREGORY W.        ADPT‐Columbus RE Holdings LLC                6/30/2017       1206      1119 
SCOTT, GREGORY W.        Kuykendahl Medical Center LLC                6/30/2017       1207      1119 
SCOTT, GREGORY W.        Chandler Heights Medical Center LLC          6/30/2017       1208      1119 
SCOTT, GREGORY W.        La Porte Medical Center LLC                  6/30/2017       1209      1119 
SCOTT, GREGORY W.        ADPT‐DFW MPT Holdings LLC                    6/30/2017       1210      1119 
SCOTT, GREGORY W.        Sycamore School Medical Center LLC           6/30/2017       1211      1119 
SCOTT, GREGORY W.        Cinco Ranch Medical Center LLC               6/30/2017       1212      1119 
SCOTT, GREGORY W.        Lakewood Forest Medical Center LLC           6/30/2017       1213      1119 


    DOCS_SF:98403.1 13046/001
   Case 17-31432-sgj11 Doc 1442 Filed 12/17/18              Entered 12/17/18 13:18:17        Page 6 of 6



                                                                         CLAIM        DUPLICATE  SURVIVING 
CLAIMANT                 DEBTOR NAME 
                                                                         DATE         CLAIM NO.  CLAIM NO. 
SCOTT, GREGORY W.        Tempe McClintock Baseline Medical Center LLC    6/30/2017       1214      1119 
SCOTT, GREGORY W.        ADPT‐DFW RE Holdings LLC                        6/30/2017       1215      1119 
SCOTT, GREGORY W.        ADPT‐Houston MPT Holdings LLC                   6/30/2017       1216      1119 
SCOTT, GREGORY W.        Tempe Rural‐Baseline Medical Center LLC         6/30/2017       1217      1119 
SCOTT, GREGORY W.        Colonial Lakes Medical Center LLC               6/30/2017       1218      1119 
SCOTT, GREGORY W.        ADPT‐Houston RE Holdings LLC                    6/30/2017       1219      1119 
SCOTT, GREGORY W.        Texas Regional Hospital LLC                     6/30/2017       1220      1119 
SCOTT, GREGORY W.        Northwest Harris County Medical Center LLC      6/30/2017       1221      1119 
SCOTT, GREGORY W.        Colorado General Hospital LLC                   6/30/2017       1222      1119 
SCOTT, GREGORY W.        Ohio General ER LLC                             6/30/2017       1223      1119 
SCOTT, GREGORY W.        Victory Lakes Medical Center LLC                6/30/2017       1224      1119 
SCOTT, GREGORY W.        ADPT‐LA MPT Holdings LLC                        6/30/2017       1225      1119 
SCOTT, GREGORY W.        Wadsworth‐Belleview Medical Center LLC          6/30/2017       1226      1119 
SCOTT, GREGORY W.        Conroe Medical Center LLC                       6/30/2017       1227      1119 
SCOTT, GREGORY W.        ADPT‐LA RE Holdings LLC                         6/30/2017       1228      1119 
SCOTT, GREGORY W.        Waterside Medical Center LLC                    6/30/2017       1229      1119 
SCOTT, GREGORY W.        Ohio General Hospital LLC                       6/30/2017       1230      1119 
SCOTT, GREGORY W.        AJNH Medical Center LLC                         6/30/2017       1231      1119 
SCOTT, GREGORY W.        Opfree Licensing LP                             6/30/2017       1232      1119 
SCOTT, GREGORY W.        White Settlement Medical Center LLC             6/30/2017       1233      1119 
SCOTT, GREGORY W.        Converse Medical Center LLC                     6/30/2017       1234      1119 
SCOTT, GREGORY W.        Wilderness‐Hardy Oak Medical Center LLC         6/30/2017       1235      1119 




    DOCS_SF:98403.1 13046/001
